United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF STATE, AMERICAN
EMBASSY, Budapest, Hungary, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-115
Issued: September 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2009 appellant filed a timely appeal from an October 1, 2009 merit
decision of the Office of Workers’ Compensation Programs regarding waiver of an overpayment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly denied waiver of a $15,372.70 overpayment of
compensation.
FACTUAL HISTORY
The case has been before the Board on prior appeals. In a May 13, 2004 decision, the
Board found appellant’s pay rate should include the value of living quarters provided, as set forth
in 5 U.S.C. § 8114(e).1 The case was remanded for the Office to determine the appropriate date
1

55 ECAB 546 (2004).

for the pay rate determination, the value of the living quarters and a determination as to whether
post allowance was appropriate in this case. In a June 5, 2006 decision, the Board found that the
appropriate date to establish pay rate was the date of injury, July 4, 1998.2 As to fact and amount
of an overpayment, the Board noted there remained a question as to the value of the living
quarters provided, and the case was remanded for further development. By order dated
November 30, 2007, the Board remanded the case again for further development as to the value
of the living quarters provided.3 In a decision dated July 14, 2009, the Board affirmed the
finding of a $15,372.70 overpayment of compensation.4 The Board remanded the case on the
issue of waiver, noting that the financial evidence of record was nearly three years old at the time
of a July 2, 2008 Office decision. The history of the case is provided in the prior Board
decisions and orders and is incorporated herein by reference.
On August 17, 2009 the Office received an August 9, 2009 overpayment recovery
questionnaire (Form OWCP-20). Appellant also submitted a narrative statement regarding his
income and expenses. A memorandum of telephone call (Form CA-110) dated August 27, 2009
indicated that the Office spoke with appellant regarding his income and expenses.
By letter dated August 27, 2009, the Office advised appellant that a July 2, 2008
overpayment decision had been issued, and no payment had been received. The Office stated
that if they did not receive payment or some indication that appellant intended to cooperate
within 30 days, interest or administrative charges may be added.
In a decision dated October 1, 2009, the Office noted that it had received the OWCP-20,
and “after careful review we find that we cannot grant you a waiver of recovery.” No additional
explanation was provided.
LEGAL PRECEDENT
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.5 These statutory
guidelines are found in section 8129(b) of the Federal Employees’ Compensation Act which
states: “Adjustment or recovery [of an overpayment] by the United States may not be made
when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [the Act] or would be against equity and
good conscience.”6 Since the Office found appellant to be without fault in the creation of the
overpayment, then, in accordance with section 8129(b), the Office may only recover the
overpayment if it determined that recovery of the overpayment would neither defeat the purpose
of the Act nor be against equity and good conscience.
2

Docket No. 06-282 (issued June 5, 2006).

3

Docket No. 07-1093 (issued November 30, 2007).

4

Docket No. 08-2406 (issued July 14, 2009).

5

Robert Atchison, 41 ECAB 83 (1989).

6

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361 (1994).

2

Section 10.436 of the implementing regulations7 provide that recovery of an overpayment
will defeat the purpose of the Act if recovery would cause hardship to a currently or formerly
entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified
amount as determined [by the Office] from data furnished by the Bureau of Labor Statistics.8 An
individual is deemed to need substantially all of his or her income to meet current ordinary and
necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.9
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.10
ANALYSIS
In the present case, the Board had remanded the case for further development on the
waiver issue. Although appellant filed an appeal of what he described as an August 27, 2009
decision, the letter dated August 27, 2009 was an informational letter regarding the overpayment
of compensation, not a final decision. The October 1, 2009 letter, however, clearly made a final
determination on waiver: “after careful review we find that we cannot grant you a waiver of
recovery.”11
While the Office stated that it performed a “careful review,” the decision provided no
findings to support the decision. There was no discussion as to the evidence regarding waiver,
such as documented income, expenses and assets. Moreover, there was no discussion of the
legal precedent regarding waiver and an explanation as to why the evidence in this case did not
warrant waiver of the overpayment. It is a well-established principle that the Office must make
proper findings of fact and a statement of reasons in its final decisions.12

7

20 C.F.R. § 10.436 (1999).

8

An individual’s assets must exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual
with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment; see Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6 (June 2009).
9

Sherry A. Hunt, 49 ECAB 467 (1998).

10

20 C.F.R. § 10.437 (1999).

11

The Board has jurisdiction to consider appeals from final decisions of the Office in any case arising under the
Act. 20 C.F.R. § 501.2(c).
12

See Arietta K. Cooper, 5 ECAB 11 (1952); 20 C.F.R. § 10.126.

3

The case will accordingly be remanded to the Office for a proper decision on waiver of
the overpayment. After such development as the Office deems necessary, it should issue an
appropriate decision.13
CONCLUSION
The Board finds that the Office did not make proper findings on the waiver issue and the
case will be remanded for an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 1, 2009 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: September 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

The Office issued a decision dated October 27, 2009 with respect to the overpayment. It is well established that
the Board and the Office may not have concurrent jurisdiction over the same case, and those Office decisions that
change the status of the decision on appeal are null and void. Douglas E. Billings, 41 ECAB 880, 895 (1990).

4

